Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a CON of 15/352,385, now USPN 10,668,561 filed on November 15, 2016 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on June 18, 2020 and September 22, 2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schillinger et al. (US Pub. 2014/0199519) (cited by applicant).
Regarding claim 1, Schillinger discloses a method and device for the laser-based machining of sheet-like substrates, the method for cutting a workpiece (1) made of a brittle material (Par. 26, glass, sapphire, a semiconductor wafer) along a cutting line, comprising the step of: delivering a beam of laser radiation (2/2a), the laser radiation being pulsed and having a duration of less than about 20 picoseconds (Par. 26 and 37); expanding the beam of laser radiation (via beam expanding optics 22; Fig. 7) to overfill a clear aperture of an aspheric focusing lens (11) (Fig. 5A; Par. 112) such that only a portion of the expanded beam of laser radiation is inside and fills the clear aperture and is transmitted through the aspheric focusing lens (11); forming a focus beam of laser radiation having an elongated focus by focusing the transmitted beam of laser radiation in combination with diffracting the beam of laser radiation at an edge of the clear aperture, the elongated focus having an about uniform intensity distribution along an optical axis of the aspheric focusing lens(Fig. 5A; Par. 112 and 121); locating the workpiece (1) such that the elongated focus overlaps the workpiece between an entrance surface (1a) and an exit surface (1b) thereof and the optical axis intercept the cutting line; and tracing the optical axis along the cutting line (Fig. 5a,b and  7).
Regarding claim 3, Schillinger et al. discloses the about uniform intensity distribution includes a plurality of peaks, the peak intensities varying by less than about 20% from the mean peak intensity (Par. 121).
Regarding claim 4, Schillinger et al. discloses the elongated focus extends from the entrance surface (1a) to exit surface (1b).
Regarding claim 5, Schillinger et al. discloses the delivered beam of laser radiation (3) has a pulse energy (Par. 25), the design of the aspheric focusing lens (11) maximizing a fraction of the pulse energy within the elongate focus.
Regarding claim 6, Schillinger et al. discloses the clear aperture is defined by a discrete aperture located between the  expanding beam of laser radiation (via beam expanding optics 22) (Fig. 5).
Regarding claim 7, Schillinger et al. discloses the clear aperture is defined by an edge of the aspheric focusing lens (11) (Fig. 5).
Regarding claim 8, Schillinger et al. discloses the aspheric focusing lens (11) is a plano-convex lens, having a convex aspheric surface and an opposite flat surface (Fig. 5; Par. 64).
Regarding claim 9, Schillinger et al. discloses the aspheric focusing lens (11) is oriented such that the expanded beam of laser radiation is incident on the convex aspheric surface (Fig. 5).
Regarding claim 10, Schillinger et al. discloses the aspheric focusing lens (11) is oriented such that the expanded beam of laser radiation is incident on the flat surface (Fig. 5).
Regarding claim 13, Schillinger et al. discloses the beam-expanding element (22) is an afocal beam-expander (Par. 121).
Regarding claim 15, Schillinger et al. discloses the optical axis is traced along the cutting line by translating the workpiece (1).
Regarding claim 16, Schillinger et al. discloses the delivered beam of laser radiation (3) has  bursts of pulses, each burst containing a plurality of individual pulses (Par. 88 and 122).
Regarding claim 17, Schillinger et al. discloses the brittle material (1) is a glass (Par. 26).
Regarding claims 19 and 20, Schillinger et al. discloses extended defects are created in the workpiece (1) by the laser radiation (3) within the elongated focus (Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (US Pub. 2014/0199519).
Regarding claim 2, Schillinger et al. discloses substantially all features of the claimed invention as set forth above including the portion of the expanded collimated beam inside the clear aperture (Fig. 5) except the portion of the expanded beam of laser radiation inside the clear aperture is between about 85% and about 95%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Schillinger et al., the portion of the expanded beam of laser radiation inside the clear aperture is between about 85% and about 95%, for the purpose of suitable to the user application to select to achieve a desired the focus beam.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (US Pub. 2014/0199519) in view of Tabirian et al. (US Pub. 2016/0047956) (cited by Applicant).
Regarding claims 11 and 12, Schillinger et al. discloses substantially all features of the claimed invention as set forth above including the aspheric focusing lens (11) including a spherical focusing lens except an aspheric phase plate and the aspheric phase plate is a diffractive optical element.  Tabirian discloses the aspheric focusing lens including a spherical focusing lens (618 or 903) and an aspheric phase plate (619 or 1001/1002/1003) and the aspheric phase plate (619 or 1001/1002/1003) is a diffractive optical element.  It would have been obvious to one of ordinary skill in the art .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (US Pub. 2014/0199519) in view of Sercel et al. (US Pub. 2011/0132885) (cited by Applicant).
Regarding claim 14, Schillinger et al. discloses substantially all features of the claimed invention as set forth above including the beam expanding element (22) except the beam of laser radiation is expanded by a negative lens.  Sercel et al. discloses the beam of laser radiation is expanded by a negative lens and also a focal beam-expander (Par. 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Schillinger et al., the beam of laser radiation is expanded by a negative lens, as taught by Sercel et al., for the purpose of suitable for the user application to use the beam expanding telescope.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schillinger et al. (US Pub. 2014/0199519) in view of Bergh et al. (US Pub. 2014/0340730) (cited by Applicant).
Regarding claim 18, Schillinger et al. discloses substantially all features of the claimed invention as set forth above including the brittle material is a glass except the glass is chemically strengthened.  Bergh et al. discloses the workpiece (100) is made of  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoo et al. (US Pat. 7,638,730) discloses an apparatus for cutting glass plate.  Abramov et al. (US Pub. 2012/0000894) discloses a precision laser scoring.  Schurmann et al. (US Pub. 2013/0068738) discloses a laser cutting head and method for cutting a workpiece by means of a laser cutting head.  Dvorkin (US Pub. 2013/0277341) discloses a method and apparatus for laser cutting.  Hosseini (US Pub. 2015/0136743) discloses a method of close form release for brittle materials using burst ultrafast laser pulses.  Marjanovic et al. (US Pub. 2015/0165562) discloses a laser process of sapphire substrate and related applications.  Greenberg et al. (US Pub. 2017/0313617) discloses a method and apparatus for laser-cutting of transparent material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/11/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761